DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.
 
This a response to Applicant’s amendments filed on 15 August 2022, wherein: 
Claims 1 and 4-6 are amended.
Claims 2 and 3 are canceled.
Claims 1 and 4-6 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Additionally, the two information disclosure statements (IDS’s) submitted 21 August 2022 are copies of the IDS’s submitted 03 June 2019 and 26 June 2019 that were already considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
The term “positron CT (PET)” has been amended to recite “positron-emission computed tomography (PET)”.  Positron-emission computed tomography does not equate to positron CT or PET.  The acronym “PET” stands for positron-emission tomography.  Furthermore, “positron-emission computed tomography” is not a known imaging technique.  Positron emission tomography-computed tomography (PET-CT or PET/CT) is a known imaging technique that combines a positron emission tomography (PET) scan which images the radiation emitted from a patient with a computed tomography (CT) scan which records X-rays of the same area of the patient.  If Applicant is using a new imaging that Applicant wishes to refer to as “positron-emission computed tomography”, evidence of this new imaging technique should be provided.
The abbreviation “info-max” has been amended to recite “information maximalization (info-max)”.  However, “maximalization” is not a word in the English language, nor is “information maximalization” commonly known as the fully written term of “info-max”.  
The amended sentence “Stimuli were generated using a computer software to control experimental instruments, Matlab 2010 (registered trademark) with the psychophysics toolbox extension” is grammatically incorrect causing a lack of clarity regarding what information is to be conveyed.
The specification identifies TMS-EEG to be an abbreviation for transcranial magnetic stimulation-induced electroencephalogram.  However, TMS-EEG is not an abbreviation for this.  One of ordinary skill in the art would understand that TMS induces potentials in the brain that are recorded by EEG because TMS-EEG is a combination of applying TMS while EEG is recorded.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 recites “a first electroencephalograms” and “a second electroencephalograms”.  This is grammatically incorrect.  In particular, “a” is meant to precede a term in the singular, but “electroencephalograms” is plural.
Claim 1 includes multiple limitations that end with the term “and”.  Conventional practice is to end only the second-to-last limitation with the term.
Dependent claim 5 inherits the deficiencies of its respective parent claim, and is thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 4, it is unclear how electroencephalograms are induced by a transcranial magnetic stimulation.  One of ordinary skill in the art would understand that an electroencephalogram is a recording of electrical activity in the brain and that the electrical activity in the brain may be induced by TMS, not the recording.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the limitation “wherein the electroencephalograms are induced by each transcranial magnetic stimulation” is construed as “wherein the electroencephalograms are recorded while each transcranial magnetic stimulation is applied”.  Dependent claims 5 and 6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 1 and 4, it is unclear if the second recitation of “a neuropsychiatric disorder” at the end of each claim is the same neuropsychiatric disorder as that recited in the preamble of each claim or another neuropsychiatric disorder.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as the same neuropsychiatric disorder.  Dependent claims 5 and 6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 1 and 4, it is unclear if the second recitation of “a pathological condition” at the end of each claim is the same pathological condition as that recited in the preamble of each claim or another pathological condition.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as the same pathological condition.  Dependent claims 5 and 6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 4 recites the limitation "the transcranial stimulations" in line 26 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referring to the previously recited transcranial magnetic stimulations or other transcranial stimulations.  For the purposes of compact prosecution, the limitation is construed as referring to the previously recited transcranial magnetic stimulations.  Dependent claim 6 inherits the deficiencies of its respective parent claim, and is thus rejected under the same rationale.

Regarding claims 5 and 6, it is unclear if the recitation of “a pathological condition” is the same pathological condition as that recited in independent claims 1 and 4 or another pathological condition.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as the same pathological condition.  

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 4, 5, and 6, the disclosure fails to provide sufficient written description for “evaluating a pathological condition of the neuropsychiatric disorder” in claims 1 and 4, “wherein the neuropsychiatric disorder is depression” in claims 5 and 6 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, while the disclosure provides a singular example of identifying a difference in depression scoring before and after electroconvulsive therapy (see Fig. 7-9 and para. 68-75) illustrating an efficacy of electroconvulsive therapy for depression, the disclosure never actually identifies any particular pathological condition that is evaluated, and in particular, a particular pathological condition of the neuropsychiatric disorder, wherein the neuropsychiatric disorder is depression.  Dependent claims 5 and 6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
Claims 1 and 4-6 are directed to a product which falls under the four statutory categories (STEP 1: YES).
However, the claims recite collecting electroencephalograms in a plurality of regions of the brain including a first electroencephalograms from the first region, and a second electroencephalograms from a second region of the brain, the second region being a motor area of the brain; perform time-frequency wavelet analysis of the first and second electroencephalograms, wherein the electroencephalograms are convoluted with wavelets to obtain a first and second wavelet-convoluted electroencephalogram corresponding to the first and the second regions respectively, that depends on time and frequency, where the time is measured from the onset of each transcranial magnetic stimulation; and further configured to extract time-dependent phases for an oscillatory frequency, which is in a brain-wave frequency range from 2 to 20 hertz, from the wavelet-convoluted electroencephalograms for each transcranial magnetic stimulation; and further configured to obtain a unit complex number whose argument is a difference of simultaneous phases between the first and the second wavelet-convoluted electroencephalograms; and further configured to use a phase locking value for evaluating phase synchrony and indexing correlation between the visual and motor areas induced by the transcranial magnetic stimulations to the visual area, wherein the phase locking value is obtained by taking an absolute value of an average of the unit complex numbers over the plurality of transcranial magnetic stimulations to the visual area; and further configured to evaluate a pathological condition of a neuropsychiatric disorder using the phase locking value to index connectivity between visual and motor areas.  The claims further recite wherein the neuropsychiatric disorder is depression.  This process amounts to the abstract idea groupings of a certain method of organizing human activity and mental processes because the process merely amounts to collecting and comparing information.  The detecting step equates to collecting information, while the time-frequency wavelet analysis, time-dependent phase extraction, unit complex number obtaining, phase synchrony evaluation, correlation indexing, and pathological condition evaluation steps equate to analyzing the collected information. Thus, this is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The time-frequency wavelet analysis, time-dependent phase extraction, unit complex number obtaining, phase synchrony evaluation, correlation indexing, and pathological condition evaluation steps also amount to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with aid of pen and paper but for the recitation of generic computer components. Furthermore, the time-frequency wavelet analysis, time-dependent phase extraction, unit complex number obtaining, phase synchrony evaluation, and correlation indexing steps also amount to the abstract idea grouping of mathematical concepts because they recite mathematical calculations as defined in pg. 4 of the Office’s October 2019 Update: Subject Matter Eligibility.  Thus, the claims recite a judicial exception.  (STEP 2A, PRONG 1: YES).
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a device (claim 1), a signal generating unit configured to generate electromagnetic signals to apply a plurality of transcranial magnetic stimulations to a first region of a brain of a subject using a coil which applies electromagnetic stimuli to the first region (claim 1), an electroencephalogram detecting unit which has a plurality of electrodes (claim 1), a computing unit (claim 1) identifying the method as computer-implemented (claim 4), generating electromagnetic signals to apply plurality of transcranial magnetic stimulations to a first region of a brain of a subject using a coil which applies electromagnetic stimuli to the first region (claim 4), and detecting electroencephalograms using a plurality of electrodes (claim 4) is not sufficient to impart patentability to the method performed by the apparatus.  Although the claims recite these computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their computer functions (i.e., stimulating, detecting data, processing the detected data).  This is evidenced by at least Fig. 1, 2, and 6, which illustrate the components as either non-descript black boxes, stock images, or commercial off the shelf products.  Further evidence is provided by the specification.  See, for example, at least para. 3, 20-22, 24, 27, 42, 44, and 45.  For instance, para. 3 identifies that “various modalities have been proposed as objective test marker candidates that reflect a pathological condition of neuropsychiatric disorder such as depression and their evaluation means. For example, the modalities are an electroencephalogram (EEG), magnetoencephalography (MEG), a transcranial magnetic stimulation-induced electroencephalogram (TMS-EEG), positron--emission computed tomography (PET), nuclear magnetic resonance imaging (MRI), near-infrared light imaging, and the like.”  Similarly, para. 27 identifies that the elements, other than the stimulating and detecting devices, may be implemented by hardware, software, or any combination of a hardware and software.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed time-frequency wavelet analysis, time-dependent phase extraction, unit complex number obtaining, phase synchrony evaluation, correlation indexing, and pathological condition evaluation steps are merely performing the steps of processing data, in addition to the mere claiming of stimulating and detecting data, but are not tied to improving any functionality of the computer system.  Furthermore, the signal generating unit configured to generate electromagnetic signals to apply a plurality of transcranial magnetic stimulations and the encephalogram detecting unit are merely recited to perform their insignificant pre-solution activities of stimulating and data gathering.  Thus, the signal generating unit and encephalogram detecting unit are also not tied to improving any functionality of the computer system.  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For instance, while the preambles of the independent claims each identify that the claimed invention is for “evaluating a pathological condition of a neuropsychiatric disorder”, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  For instance, para. 3 identifies that “various modalities have been proposed as objective test marker candidates that reflect a pathological condition of neuropsychiatric disorder such as depression and their evaluation means. For example, the modalities are an electroencephalogram (EEG), magnetoencephalography (MEG), a transcranial magnetic stimulation-induced electroencephalogram (TMS-EEG), positron CT (PET), nuclear magnetic resonance imaging (MRI), near-infrared light imaging, and the like.”  Similarly, para. 27 identifies that the elements, other than the stimulating and detecting devices, may be implemented by hardware, software, or a combination of a hardware and software.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  In particular, the signal generating unit configured to directly apply an electromagnetic stimulus to a first region in a brain of a subject based on Transcranial Magnetic Stimulation and encephalogram detecting unit being recited and organized in a generic fashion to perform their generic functions of stimulating and data gathering are adding insignificant extrasolution activity to the judicial exception (e.g., mere stimulating and data gathering in conjunction with a law of nature or abstract idea) which the courts have also held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  Additionally, the mere use of time-frequency wavelet analysis, of which the specification identifies as the Morlet wavelet function, of the EEGs is commonly known.  See, for example, Wang et al.1 which identifies, in 2010 which is six years before the effective filing date of the claimed invention, that “complex Morlet wavelets, as a wavelet function, is most commonly used in the time-frequency analysis of EEG signal and in the extraction of the instantaneous power and phase.”  Similarly, Aydore et al.2 identifies, in 2013 which is three years before the effective filing date of the claimed invention, that “[p]hase locking is a fundamental concept in dynamical systems that has been used in control systems (the phase-locked loop) and in the analysis of nonlinear, chaotic and nonstationary systems. Since the brain is a nonlinear dynamical system, phase locking is an appropriate approach to quantifying interaction.  A more pragmatic argument for its use in studies of LFPs (local field potentials), EEG and MEG is that it is robust to fluctuations in amplitude that may contain less information about interactions than does the relative phase (Lachaux et al., 1999, Mormann et al., 2000).  The most commonly used phase interaction measure is the Phase Locking Value (PLV), the absolute value of the mean phase difference between the two signals expressed as a complex unit-length vector (Lachaux et al., 1999, Mormann et al., 2000).”  See Aydore at pg. 231, Introduction. This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki3 as evidenced by Aydore et al.4 (hereinafter referred to a Aydore), and in view of Widge et al. (US 10,413,235 B2, hereinafter referred to as Widge).

Regarding claims 1 and 4, Kawasaki teaches a device (claim 1) and a computer-implemented method, the method comprising:
generating electromagnetic signals to apply a plurality of transcranial magnetic stimulations to a first region of the brain of a subject using a coil which applies electromagnetic stimuli to the first region, the first region being a visual area of the brain (Kawasaki, “A single-pulse TMS [transcranial magnetic stimulation] was delivered to… visual cortex at 2.5-3.5s intervals”);
detecting a first electroencephalogram from the first region, and detecting a second electroencephalogram from a second region of the brain, the second region being a motor area of the brain, using a plurality of electrodes disposed over the regions, wherein the electroencephalograms are induced by each magnetic stimulation (Kawasaki, “EEG were measured from 67 scalp electrodes…  Under visual-area targeting TMS, phase resetting (i.e. enhanced PLV) of the theta oscillations were transmitted from the visual areas to the motor areas (in particular the left motor area).  Under high large TMS intensity, the left motor electrode showed the highest theta PLV from about 150ms after the onset of TMS applications, whereas PLV at the visual electrode reached peaking values just when TMS was applied.”);
performing time-frequency wavelet analysis of the first and the second electroencephalograms, wherein the electroencephalograms are convoluted with wavelets to obtain a first and a second wavelet-convoluted electroencephalogram corresponding to the first and the second regions respectively, that depends on time and frequency, where the time is measured from the onset of each transcranial magnetic stimulation (Kawasaki, “to identify the time-frequency (TF) phases, we applied wavelet transforms using Morlet’s wavelets.”  This is the same wavelet analysis as that described in the instant specification in section 2.8 Wavelet analysis that also identifies that wavelet transforms using Morlet’s wavelet function was applied.);
extracting time-dependent phases for an oscillatory frequency, which is in a brain-wave frequency range from 2 to 20 hertz, from the wavelet-convoluted electroencephalograms for each transcranial magnetic stimulation (Kawasaki, “to identify the time-frequency (TF) phases, we applied wavelet transforms using Morlet’s wavelets.  TMS-induced evoked phase resetting was assessed calculated by phase locking values (PLV) at each electrode, time point and frequency.  The time-frequency EEG results showed enhanced PLV for of both the low and high frequency bands at the TMS target electrodes at the instant of TMS applications.  In particular, the theta (4-8Hz) PLV increased from the onset of TMS applications around the TMS target locations.  Under visual-area targeting TMS, phase resetting (i.e. enhanced PLV) of the theta oscillations were transmitted from the visual areas to the motor areas (in particular the left motor area).  Under high large TMS intensity, the left motor electrode showed the highest theta PLV from about 150ms after the onset of TMS applications, whereas PLV at the visual electrode reached peaking values just when TMS was applied.”);
obtaining a unit complex number whose argument is a difference of simultaneous phases between the first and the second wavelet-convoluted electroencephalograms (Kawasaki, “Under visual area-targeting TMS, phase resetting (i.e. enhanced PLV) of the theta oscillations were transmitted from the visual areas to the motor areas ( in particular to the left motor area). Under high large TMS intensity, the left motor electrode showed the highest theta PLV from about 150ms after the onset of TMS applications, whereas PLV at the visual electrode reached peaking values just when TMS was applied. Under low small TMS intensity, such regional transmissions of the phase resets decreased and disappeared. In contrast, the TMS to the left motor areas increased only the theta PLV in the left and central motor areas. High PLV was observed from about 100ms after TMS applications.”  Obtaining a unit complex number whose argument is a difference of simultaneous phases between the first and the second wavelet-convoluted electroencephalograms is inherent in Kawasaki as evidenced by Aydore which identifies that “the most commonly used phase interaction measure is the Phase Locking Value (PLV), the absolute value of the mean phase difference between the two signals expressed as a complex unit-length vector (Lachaux et al., 1999, Mormann et al., 2000).”  See Aydore at pg. 231, Introduction.  Each phase difference between the two signals expressed as a complex unit-length vector is a unit complex number as claimed.  It is also noted that further evidence of inherency lies in the instant disclosure because the instant disclosure is silent regarding this step.  If the inherency was not there, then this limitation would be new matter under 35 USC 112(a).); 
using a phase locking value for evaluating phase synchrony and indexing correlations between the visual and motor areas induced by the transcranial stimulations to the visual area, wherein the phase locking value is obtained by taking an absolute value of the average of the unit complex numbers over the plurality of transcranial magnetic stimulations to the visual area (Kawasaki, “Under visual area-targeting TMS, phase resetting (i.e. enhanced PLV) of the theta oscillations were transmitted from the visual areas to the motor areas ( in particular to the left motor area). Under high large TMS intensity, the left motor electrode showed the highest theta PLV from about 150ms after the onset of TMS applications, whereas PLV at the visual electrode reached peaking values just when TMS was applied. Under low small TMS intensity, such regional transmissions of the phase resets decreased and disappeared. In contrast, the TMS to the left motor areas increased only the theta PLV in the left and central motor areas. High PLV was observed from about 100ms after TMS applications.” Obtaining the phase locking value by taking an absolute value of the average of the unit complex numbers over the plurality of transcranial magnetic stimulations to the visual area is inherent in Kawasaki as evidenced by Aydore which identifies that the Phase Locking Value (PLV) is the absolute value of the mean phase difference between the two signals expressed as a complex unit-length vector.  See Aydore at pg. 231, Introduction.).
While Kawasaki teaches using the phase locking value to index connectivity between visual and motor areas as identified above, Kawasaki does not explicitly teach evaluating a pathological condition of a neuropsychiatric disorder.
However, in an analogous art, Widge teaches evaluating a pathological condition of a neuropsychiatric disorder using the phase locking value to index connectivity between different areas of the brain (Widge, Col. 20, 53 - Col. 20, line 1, “Once the brain regions related to the patient’s impairment (i.e., deviations in functional domains) are identified at process block 208, additional imaging data of the brain regions may be obtained at process block 210 in order to identify abnormal features of neural activity.  The additional imaging data may be acquired using any imaging modality having suitable high time resolution including, for example EEG, MEG, invasive recording, EMG, and the like.  Abnormal features of neural activity may include, for example,… event related synchronizations and de-synchronizations in the frequency domain related to task features, changes in phase of oscillatory brain activity (e.g., phase resetting), coupling and connectivity between different brain regions (e.g.,… phase-locking values…)”.
It would have been obvious to a person having ordinary skill in the art to combine the pathological condition evaluation of Widge with the PLV determination of Kawasaki because Widge is using PLV in the pathological condition evaluation in order to identify if the system is moving into a pathological state so that the controller can adjust parameters of stimulations to counteract that trajectory, as well as reduce the side effects of over-stimulation, alleviate residual symptoms that may relate to under-stimulation, and improve power consumption for a longer battery life.  See Widge at Col. 4, lines 18-24 and Col. 21, lines 4-34.

Regarding claims 5 and 6, Kawasaki in view of Widge teaches the device for evaluating the pathological condition of the neuropsychiatric disorder according to claim 1 and the method for evaluating the pathological condition of the neuropsychiatric disorder according to claim 4, wherein the neuropsychiatric disorder is depression (Widge, Col. 4, lines 34-41, “The systems and methods may be useful for patients with symptoms in the mood ( e.g., depression, bipolar disorder, etc.), anxiety (e.g., generalized anxiety, panic disorder, etc.), obsessive-compulsive (e.g., obsessive-compulsive disorder, Tourette syndrome, etc.), and trauma/stress-related (e.g., post-traumatic stress disorder, etc.) clusters, as well as patients with certain types of brain damage, such as white matter injury.” Bolded for emphasis.).

Response to Arguments
Applicant’s arguments, filed 15 August 2022, with respect to the objection to the drawings have been fully considered.  The amendments to the drawings obviate this objection.  Therefore, this objection has been withdrawn.  

Applicant’s arguments, filed 15 August 2022, with respect to the claim objections have been fully considered.  The amendments to the claims obviate these objections.  Therefore, these claim objections have been withdrawn.  However, the amendments to the claims necessitate new objections.

Applicant’s arguments, filed 15 August 2022, with respect to the rejections of the claims under 35 USC 112(a) and 112(b) have been fully considered.  The amendments to the claims obviate these rejections.  Therefore, these claim rejections have been withdrawn.  However, the amendments to the claims necessitate new rejections.

Applicant's remaining arguments filed 15 August 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the objections to the specification, Applicant asserts that the specification has been amended to address these objections.
Examiner respectfully disagrees.  While Applicant has made some amendments to correct some aspects of the objections, Applicant has not completed the task.  For instance, some the amendments are improper as identified in the objections above.  Applicant is again reminded that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, Applicant asserts that the amended claims are patent eligible.  Here, Applicant asserts that the claims recite subject matter including elements that amount to more than the asserted judicial exception itself and that the amended claims provide specific technical elements and steps that are described in the specification. 
Examiner respectfully disagrees.  These are merely conclusory statements made without evidentiary support, and are not persuasive.  Applicant is directed to the rejection above which identifies that the claims recite a judicial exception in Step 2A, Prong 1, but do not integrate the judicial exception into a practical application in Step 2A, Prong 2, and do not add significantly more to the judicial exception in Step 2B.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 103, Applicant asserts that the cited prior art do not teach the amended claims.
Examiner respectfully disagrees.  Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wang, H., et al. (2010). The continuous analysis of EEG's alpha wave by morlet wavelet transform. Sheng Wu Yi Xue Gong Cheng Xue Za Zhi, 27(4), 746–748, Abstract only. Retrieved September 20, 2022, from https://pubmed.ncbi.nlm.nih.gov/20842837/. 
        
        
        2 Aydore, S., et al. (2013). A note on the phase locking value and its properties. NeuroImage, 74, 231–244. https://doi.org/10.1016/j.neuroimage.2013.02.008
        3 Kawasaki, M., et al. (2013). P 134. causal and directional information flow from visual to motor areas during resting-state revealed by a TMS-EEG co-registration. Clinical Neurophysiology, 124(10), e128–e129. https://doi.org/10.1016/j.clinph.2013.04.212
        4 Aydore, S., et al. (2013). A note on the phase locking value and its properties. NeuroImage, 74, 231–244. https://doi.org/10.1016/j.neuroimage.2013.02.008